DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 9/27/2021, is acknowledged. Claims 1, 7, and 9 – 10 are amended Claims 1 – 2, 5, 7 – 12, and 23 – 34 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 5, 7 – 12, and 23 – 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “removing the metal core from the component by pickling and/or by machining to form one or more internal channels in the component; and after the metal core is removed, completing the powder metal hot isostatic pressing process”. While there is no in haec verba requirement in order for newly introduced limitations to find support in the original disclosure, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP 2163 I B). When an explicit limitation in a claim “is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” (MPEP 2163 II A 3 (b)). The Examiner notes that the as-filed disclosure provides no support, whether explicit, inherent, or implicit, for 
The Examiner particularly notes at [0018], [0054], and [0079], that the instant specification discloses that a metal core(s) is removed from the component before the end of its manufacturing. However, nowhere in the specification is there any disclosure or suggestion that a hot isostatic pressing operation is continued after removal of the core(s) from the component. Notably, Applicant fails to cite any section of the as-filed disclosure in the accompanying remarks as providing the newly added claim limitation with support. 
Further, Applicant has entered this amendment with the aim to distinguish over prior art which was found by the Examiner to satisfy the limitation “removing the metal core from the component before the end of manufacturing of the component”. Thus, the written record establishes that Applicant has taken the position that the two limitations 1) “and after the metal core is removed, completing the powder metal hot isostatic pressing process” and 2) “removing the metal core from the component before the end of manufacturing of the component”, to be distinct from one another. Thus, an argument that the latter limitation (2) which is found in the original disclosure would provide inherent or implicit support for the former limitation (1) is unpersuasive.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed (MPEP 2163 I B). In view of the original specification which provides no exemplary method or suggestion wherein a HIP process is continued and completed after removal of a metal core form the component, and in view of Applicant’s remarks, the newly added claim limitation is found to not have support in the original disclosure.
2, 5, 7 – 12, and 23 – 34 are rejected for their dependence on claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 1 – 2, 5, 7 – 12, 24 – 25, 27 – 29, and 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0135166 (“Berglund”; cited in IDS of 10/2/2020 and previously of record) in view of US 2008/0115358 (“Rice”; of record) and US 2011/0142709 (“Voice”; cited in IDS of 1/5/2017).
Regarding claim 1, Berglund teaches a method of manufacturing an article ([0040]) by powder metal hot isostatic pressing ([0074]), the method comprising: using a container defining outside surfaces of the component ([0061] – “capsule”; Figs. 2a-c, #10); inserting a metal insert inside the container before filling the container with powder ([0061] – “body”; Fig. 4a, #11,12,13); filling the container with a metal powder ([0065]; Fig. 4b); and leaving the metal insert in the component after the end of manufacturing of the component (Fig. 1, #3).
Berglund teaches that an impeller can be manufactured by the aforementioned method ([0040], L 1-3). It is known in the art that an impeller is a turbomachinery component. Thus, Berglund teaches a method of manufacturing a component of a turbomachine by powder metal hot isostatic pressing.

Rice teaches a method of forming a turbomachine impeller or disc ([0001]), wherein a metal core ([0030], L 6-7) is removed from the component before the end of its manufacturing ([0034]; [0041]; Figs. 4-7, #208; Figs. 9-12, #308). Rice also teaches that this core is initially provided and then removed in order to both reduce the weight of the final component ([0029], L 1-5) and to provide internal channels (Fig. 8, #303) and voids (Fig. 7, #204, 214; Fig. 8, #304) for cooling air to flow ([0036], L 10-13), thereby enabling both operation of the finished part at a higher temperature and more efficient turbine operation ([0036], L 17-19).
It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the teachings of Rice into Berglund and provide a core, which is then removed from the component before the end of manufacturing. The removal of the core would reduce the weight of the final component and provide internal channels for cooling air to flow, thereby enabling both operation at a higher temperature and more efficient turbine operation.
Neither Berglund nor Rice explicitly teach that after the metal core is removed, the powder metal hot isostatic pressing process is completed.
Voice teaches a method of manufacturing a component by hot isostatic pressing ([0001]; [0006]). Voice teaches a two-stage hot isostatic pressing process, wherein after a first HIP stage, a partially consolidated component is separated from a molding tool ([0011]; [0017]; Fig. 8, S5) which had previously existed within a deformable envelope along with powdered material which makes up the formed component ([0007]-[0008]; [0015]). The Examiner has drawn the “moulding tool” of Voice, the metal core taught by Rice, and the metal core of the present claim to be 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Voice, and conduct HIP by a two-stage process wherein the metal core is removed between HIP stages. Such a process allows for the achievement of an accurate net shape surface to become easier, and may permit recovery and reuse of the metal core, rather than its destruction.
The Examiner notes that use of a two-stage HIP process as suggested above would satisfy the claimed requirement that the powder metal hot isostatic pressing process is completed after the metal core is removed, as the second HIP stage is completed after removal of the moulding tool/metal core.
Regarding claim 2, Berglund teaches removing the container from the component after the HIP process is complete ([0075]). Berglund teaches that the component may be processed further by steps such as grinding, boring, painting, or coating ([0076]). These steps would all constitute additional manufacturing of the component; that is, removal of the container is not the last step of manufacturing. Thus, Berglund teaches removing the container from the component prior to the end of manufacturing of the component.
5, Berglund teaches that the metal insert is comprised of a plurality of pieces ([0027]) which may be located in different areas of the article ([0027] – “article reinforced in different portions”). As Berglund also teaches filling the container with powder, Berglund necessarily teaches spaces defined between the plurality of pieces of the insert, wherein metal powder is contained.
Regarding claim 7, Berglund teaches that the metal insert is comprised of a plurality of pieces ([0027]). Further, Berglund teaches that the plurality of pieces may be directly adjacent to each other ([0029]; Figs. 6a & 7a-7b, 13.1-13.3). The Examiner asserts that from Figs 6a & 7a-7b, an ordinarily skilled artisan would have concluded that the plurality of adjacent insert pieces 13.1-13.3 are in full contact with each other with no spaces therebetween.
Regarding claim 8, Berglund teaches that the metal insert may have at least one surface adjacent to the container ([0015]; [0056], L 15-18).
Regarding claim 9, Berglund teaches that the metal insert may be located at any position on the main body of the manufactured article ([0013]; [0056], L 15-18), which allows for reinforcement of any area of the article without interference in the final form or shape of the article ([0014]).
An ordinarily skilled artisan would appreciate the teachings of Berglund and understand that upon incorporation of the core taught by Rice, a metal insert could be provided that is adjacent to the provided core. This placement would allow for localized reinforcement in the area adjacent to the hollow space left by the core upon completion of manufacture of the article.
Regarding claim 10, Berglund teaches that the metal insert may have at least one surface adjacent to the container ([0015]; [0056], L 15-18).

An ordinarily skilled artisan would appreciate the teachings of Berglund and understand that upon incorporation of the core taught by Rice, a metal insert could be provided that is both adjacent to the provided core and to the container. This placement would allow for localized reinforcement in both the area adjacent to the hollow space left by the core upon completion of manufacture of the article, and to a surface of the article.
Regarding claim 11, Berglund teaches that the metal insert may be manufactured by injection moulding, extrusion, 3D-printing or any other suitable manufacturing method ([0091]). An ordinarily skilled artisan would appreciate powder metal hot isostatic pressing to be a suitable manufacturing method of forming the metal insert.
Regarding claim 12, Berglund teaches that the metal material of the metal insert and the metal material of the metal powder may be the same ([0052], L 2-6).
Regarding claim 24, Berglund teaches that the metal insert may be ring-shaped or disk-shaped ([0062], L 5-6).
Regarding claim 25, Berglund teaches that the ring-shaped or disk-shaped metal insert may be divided in two or more sectors ([0062], L 3-5; Fig. 4a, #11,12,13).
Regarding claim 27, Berglund teaches that an external surface of the metal insert may be an external surface of the component ([0062], L 8-10 – “The body 11 may be attached to the inner surface of the inner or outer wall”).
28, Berglund teaches that an external surface of the metal insert may be an internal surface of the component ([0062], L 8-10 – “The body 11 may be attached to the inner surface of the inner or outer wall”; Fig. 1, #3)
Regarding claim 29, Berglund teaches that the metal insert may come in the form of a very complicated geometry, to be integrated into the finished article ([0024], L 6-8).
An ordinarily skilled artisan would appreciate that bodies having very complicated geometries would include bodies having protrusions.
Regarding claim 32, Berglund teaches that the metal insert may be manufactured by 3D printing or any other suitable manufacturing method ([0091], L 6-8).
An ordinarily skilled artisan would appreciate that 3D printing is an equivalent term for additive manufacturing. Thus, Berglund teaches that the metal insert may be manufactured by additive manufacturing.
Regarding claim 33, Berglund teaches that the metal insert may be ring-shaped ([0062], L 5-6).
Regarding claim 34, Berglund teaches that the metal insert may come in the form of a very complicated geometry, to be integrated into the finished article ([0024], L 6-8).
An ordinarily skilled artisan would appreciate that bodies having very complicated geometries would include bodies which define protrusions.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0135166 (“Berglund”; cited in IDS of 10/2/2020 and previously of record) in view of US 2008/0115358 (“Rice”; of record) and US 2011/0142709 (“Voice”; cited in IDS of 1/5/2017) as applied to claim 1, further in view of US 2009/0110556 (“Jahnz”; of record). 
23, both Berglund and Rice teach that the manufactured article may be an impeller (Berglund: [0040]; Rice: [0001])
Modified Berglund does not explicitly teach that the article manufactured is a closed impeller of a centrifugal compressor.
Jahnz teaches a method for manufacturing a shrouded, or closed, impeller ([0005], L 1-2). The method claimed in the instant claim could be characterized as an improvement over the method taught by Jahnz, as it includes the addition of a fully solid and rigid metal body insert which reduces shrinkage of the powder used in the HIP process (Instant Application: [0015]).
Berglund teaches the inclusion of a fully solid and rigid metal body insert during the manufacture of an article ([0061] – “body”; Fig. 4a, #11,12,13). This fully solid and rigid metal body insert may reinforce against different types of physical influence, such as abrasion or corrosion ([0028]).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP 2143 I D).
Thus, it would have been obvious to an ordinarily skilled artisan at the time of filing to improve the closed impeller taught by Jahnz by the method taught by modified Berglund, rendering the instant claim obvious. The inclusion of a fully solid and rigid metal body insert into the shrouded impeller taught by Jahnz would allow reinforcement against different physical influences, such as abrasion or corrosion.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0135166 (“Berglund”; cited in IDS of 10/2/2020 and previously of record) in view of US 2008/0115358 (“Rice”; of record) and US 2011/0142709 (“Voice”; cited in IDS of 1/5/2017) as applied to claim 25, further in view of “Management of Design: Engineering and Management Perspectives – Chapter 12: Fundamentals of Product Modularity”, 1994. Springer Science + Business Media LLC, pp 219-233 (“Ulrich”; of record).
Regarding claim 26, modified Berglund does not explicitly teach that the two or more sectors of the divided ring or disk-shaped metal insert are identical.
The use of identical sectors in a divided insert would be a matter of obvious engineering choice (MPEP 2144.04 V). Ulrich teaches that the use of standardized parts lowers tooling and overhead costs by reducing the number of components that are used across different applications (P 227, S 5.1, L 12-13), e.g. using identical sectors for the divided insert allows for only a single type of insert to be manufactured, and thus any manufactured insert could replace any damaged or deficient insert.
Thus, it would have been obvious to an ordinarily skilled artisan at the time of filing to standardize the sectors of a divided ring or disc shaped fully solid and rigid metal body insert, thereby lowering tooling and overhead costs by reducing the number of components that are used across different applications.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0135166 (“Berglund”; cited in IDS of 10/2/2020 and previously of record) in view of US 2008/0115358 (“Rice”; of record) and US 2011/0142709 (“Voice”; cited in IDS of 1/5/2017) as applied to claim 1, further in view of US 2004/0081572 (“Bampton”; cited in IDS of 01/05/2017 and of record).
30, modified Berglund does not explicitly teach that a surface of the metal insert is corrugated, textured or rough.
Bampton teaches a method for manufacturing a bimetallic part ([0004], L 1-2), comprising a hot isostatic pressing process done on a powdered metal material ([0004], L 5-6; Fig. 2, #22) and an environmental metal material ([0004], L 4-5; Figs. 1-4, #18), analogous to the insert taught by Krueger. Bampton also teaches that a rough interface forms on the inner surface between the environmental metal and the inner core, formed from the powdered metal material after hot isostatic pressing ([0022], L 1-5; Figs. 3-4, #26). Bampton teaches that this rough interface provides greater surface area for the diffusion bond and mechanically breaks any oxide layer formed on the inner surface of the environmental metal material ([0022], L 5-8).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Bampton and provide the metal insert with a rough surface. The rough surface provides greater surface area for the diffusion bond between insert and metallic powder, and mechanically breaks any oxide layer formed on the surface of the insert.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0135166 (“Berglund”; cited in IDS of 10/2/2020 and previously of record) in view of US 2008/0115358 (“Rice”; of record) and US 2011/0142709 (“Voice”; cited in IDS of 1/5/2017) as applied to claim 1, further in view of US 2007/0020134 (“Pursell”; cited in IDS of 01/05/2017 and of record).
Regarding claim 31, modified Berglund does not explicitly teach leaving the container, at least partially, in the component after the end of its manufacturing.
Pursell teaches a method for manufacturing a metal component ([0005], L 1-2), which includes forming a solid metal cavity (Figs. 3-8, #6) wherein a composite preform, analogous to 
It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the teachings of Pursell and use a metal cavity to form a segment of the container, leaving a portion of the cavity intact at the end of manufacturing. The use of a solid metal cavity to border an insert on 3 sides retains the preform more securely, allowing for more close association and consistent positioning to the final form component elements.

Response to Arguments
Applicant’s remarks filed 9/27/2021 are acknowledged and have been fully considered. Applicant has argued that the combination of Berglund and Rice fails to teach or suggest all the features recited in amended claim 1, particularly with respect to the newly added limitation “after the metal core is removed, completing the powder metal hot isostatic pressing process”. The Examiner notes that rejections under 35 USC 103 based on the combination of Berglund and Rice have been withdrawn. Thus, Applicant’s arguments are moot. However, upon further search and consideration of the claims, new grounds of rejection have been entered by the Examiner, both under 35 USC 112(a) as well as 35 USC 103, and additionally incorporating the newly cited Voice reference, previously made of record by Applicant in the IDS filed 1/5/2017.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735  
                                                                                                                                                                                                      /KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735